Case 1:18-cv-00015-HCN-EJF Document 18-30 Filed 06/14/19 Page 1 of 18




                  EXHIBIT CC
Case 1:18-cv-00015-HCN-EJF Document 18-30 Filed 06/14/19 Page 2 of 18


                                                                                                     deposition
                                                                                                      exhibit
                                                                                                    ___
                                                                                                  /ly£ it/-noj xJ

        WEBER COUWTY adv NEWTON
        005678.00053                                                                                              deposition
                                                                                                                   EXHIBIT
                                        Transcript from Court Hearing
                                                                                                                  —
  SN:          Your honor, as Mr. Lovell is coming out we’d like to make a motion to have one of his j
               hands uncuffed so that he can take notes.

 Judge:       That is a request that’s been made before and I have permitted Mr. Lovell, good morning,
              I have permitted him to have, 1 think it’s his righthand that he uses to write. I’m fine with
              him taking notes.

 SN;          Thank you, Your Honor.

 Judge;       We’ve done that before, so I don’t have any—

 ?                 _ on record that our policy is that we can’t do that

 Judge:       We did it during the trial. I don’t know-

 SN:          We’ve had a problem witii proceedings

 Judge:       We have, I wasn’t hesitating because I was thinking I was going to do somefliing
              differently, I was just thinking that today this is going to be fairly brief and so I wasn’t
              sure how much note-taking there would be. But I’m comfortoble with you being allowed
              and I’ll order you to release, I think his righthand for the purpose of taking notes.

SN:           Thank you, Your Honor.

Judge:        Your welcome. Alright, let’s tom to the matter of State of Utah vs Douglas Lovell, this is
              case 921900407- This is the time scheduled for the court to issue a decision on a rhotion
              to withdraw as counsel that Mr. Newton has filed. Mr. Newton is presently representing
              Mr. Lovell. The state is present represented by Mr. Field and Mr. Murphy. The motion to
              ■wiW^ffiJhat was filed in this case by Mr. Newton was filed back in June on the 9* I
              befiew, and following the filing of that motion this court in an effort to proceed
              cautiously instructed Mr. Newton on a telephone conference tliat involved the staite as
             well to bring that motion before the Supreme Court. This court’s concern was that this
             matter was on appeal and this was an effort to witodraw as jppellant counsel and the
             court fdt that it was limited in the 23B order to only addressing questions dealing with
             ineffective assistance of counsel. And so, when the motion of withdrawal was made, the
             court suggested that that be reviewed by the supreme court, lire supreme court looked at
             it and justicely issued an opinion, an order dated July 31,2017, which instructed me to
             handle the motion to withdraw as counsel issue. And so, with, that said, court conducted a
             telephone conference and put this on the calendar for today. The puipose for that,
             Mr. Lovell, was so that you could be here, of course, the coiuf did not want to make
             decisions about your counsel without having you present and being a part of the
             discussion. And so, it was calendared for today, the attorneys were advised to be here.




                                                                                             Weber Cnunt>' 2206
Case 1:18-cv-00015-HCN-EJF Document 18-30 Filed 06/14/19 Page 3 of 18




             We made an order instructing that you be transported. I previously indicated on the
            record that I perceive this motion to wilhdraw'al of counsel is appropriately under Rule
            3 8A of the rules of the appellant procedure and that is the rule that the court intends to
            apply in this particular case in evaluating this motion. We met briefly, well I shouldn’t
            say briefly, we met for an extended period of time in chambers a moment ago to discuss a
            variety of issues and I know Mr. Newton you wanted to make a record on some ofthe
            issues that were discussed in the chamber. So, let me allow you to do that at this time,
            please.

  SN:       Sure, Your honor, we discussed a variety of issues. The first being that Ms. Sahdalvarus
             litigation investigator in this case turned over a USD disc to the state mistakenly
             believing that there was an order that she had to turn that over. Mistake has closed after
            the court and to me and they also disclosed the fact that Mr. Young may have been in
            conversations with Mr. Young "Mio indicated his vvillingness to turn over his file to them
            or documents that he had___. The court issued an order to the state to return the USD
            disc to, or USD drive to Ms. Sandalvarus and the state is not to receive, they don’t intend
            to receive the documents from Mr. Young until the court has had an opportunity to rule
            on that issue. We discussed some other matters pertaining to the motions to wifiidraw but
            I don’t know if we need to necessarily make record of those.

 Judge:    Mr. Field, Mr. Murphy did you want to supplement on that?

 Field:    Yep, your honor. Ivfr: Newton gave an accurate representation of what we talked about

 Judge:    Okay. And then it’s my recollection Mr. Field was that the confusion created that resulted
           in Ms. Sandalvarus sending over to your office the flash drive was because of a proposed
           order that your office had sent to her and .she didn’t perceive it as proposed, it didn’t have
           a signature on it, didn’t bear my signature on it but-it also didn’t have language that said
           “proposed” and I thought that you explained to me that that in your opinion was the
           reason she perceived she was under an obligation to send the flash drive and in feet did.

 Field:    Yeah, that’s correct your honor.'

 Judge:   Okay. Alright sd I am ordering the state to return the flash drive to Ms. Sahdalvarus. That
          flash drive, of course, is to be preserved in tbe condition that it was in wdien it was sent to
          the rtate and the condition that it’s in, I woTild assume, upon its return. With respect to
          Mr. Young who was trial counsel for Mr, Lovell. Mr. Young I think was hoping to •
          deliver his box of materials to flie state to avoid the need to continue to preserve those
          documents. I have instructed the state at this point not to accept those materials from
          Mr, Young until the court can rule on the waiver issues that had been raised as part ofthe
          original 23B remand. So, with that said, let’s turn now to the motion to withdraw and let
          me hear from you, Mr. Newton, on that motion,

SN:       If the court is okay, F11 make a brief record of why I made this motion and I know that if
           the court’s okay with this, Mr. Lovell would like to address the court with his concerns
           about the motion and if he could be heard on that as well.




                                                                                            Weber Counti'2207"
Case 1:18-cv-00015-HCN-EJF Document 18-30 Filed 06/14/19 Page 4 of 18




  Judge;    Okay

  SN:        I don’t know if that’ s fine for me to speak and then have him speak.

  Judge;    However you want to do it.

  SN;        I think that would be the best. This motion is filed, was filed by me maybe extremely
             reluctantly after much deliberation. Just to give the court a little bit of backgroimd, I
             represent or represented Floyd Maestas on the capital case in post convection proceedings
             for the past 3-4 years and ffar reasons I won’t get into here, I have been denied about
             $100,000 in attorney fees on that case. As a solo practitioner that ended up resuiting in a
            lot of stress for me. I ended up having a cardiac event because of that Visited my doctor
            and was referred to a cardiologist both of them said I needed to withdraw from the
            Maestas matter. I filed a motion in the Maestas case to withdraw based on that And in a
            follow-up visit in May of this year my doctor indicated to me, he said I should get off the
            Maestas matter now that I’ve asked, assume I’m off that case and 1 said “no. I’m not.” He
            wrote me a pretty strongly worded lettra; and gave me some strongly worded advice that
            that case in particular was causing me a significant amount of stress and that I needed to
            withdraw.

 Judge;     Now this is the letter, well. I’m sorry.

 SN;       Yes, that’s fine. The letter dated-

 judge;    May 4,2017 signed by Samuel Hill—

 SN:       Shane Hill. Should be Shane Hill, yeah.

 Judge:    Oh, I’m sorry.

 SN:        That’s my doctor that I had a follow-up visit with. And he, we didn’t discuss the level
            matter in any way but we were discussing kind of the Maestas case and his indication to
           me was that I needed to get olf that case in his opinion and I’ll just use his words,
           personally, he said “a stressed induced heart attack will kill you just as much as a nom
            stressed induced one.” I asked him about my fitness to be counsel on other cases? Can I
           continue to practice law? And he said, “absolutely you can.” 1 can tell you that that’s,'
           you just need to identify for you what are distressors in your life and you need to remove
           appropriate stressors and that case is, one of them. Now, in response to me disclosing that
           letter to the state of the Maestas matter, the state sent me a letter telling me tliat they
           £^reciate that there was a potdatial conflict of interest representing hfe. Lovell. At the
           time that I received that letter I had been fully funded by the Weber County attorney’s
           office. They had funded Mr. Lovdl’s appeal and they knew and were aware of the
           supreme court’s remand order and I had been in discussions with them about fimding the
           remand. The county had indicated, we went back and forth, they would authorize an
           additional $15,000 to complete all remand proceedings. I told them I believe that was




                                                                                          Webei County 2208'
Case 1:18-cv-00015-HCN-EJF Document 18-30 Filed 06/14/19 Page 5 of 18




             unrealistic, given the nature of the remand and what needed to happen, and the county
             essentially said-they weren’t going to fund anything more beyond that. Given the nature
             of that allegation or that difficulty I move the court to fund, order the county to fund the
            additional work that would have to happen on this case. The court declined to do that
            indicating it believed that this was a contractual issue between the parties and it wasn’t
            going to enter into a contract dispute between Weber County and me. Now I have not
            spoken, and I have not had a follow-up visit with my doctor, but I have not been paid by
            Weber County on Mr. Lovell’s matter since January of this year and that was an
            inadvertent payment. Mr. Baron told me that the accountant accidentally paid it and w^
           told specifically not to. So other than that payment I probably haven’t been paid for a
           year on Mr. Lovell’s case and I’m already approaching I tlnnk about $30,000 that the
           county owes me, and I am feaifiil that to continue involuntary pro-bono representation for
           Mr. Lovell comprises my ability to adequately represent him on appeal. I know the
           magnitude of this cast^ I know the magnitude of what a 23B hearing entails that involves
           26 witnesses. I know the magnitude of what it will take to re-brief all of that issue and or
           to brief all the issues that come up in the 23B. I know vdiat’s expected of me in ray
           decisions of the United States Supreme Court and by the American Bar Association’s
           guidelines for representation in a capital case. I don’t think I can ethically and zealously
           represent Mr. Lovell without the guarantees of funding or, it will not result in the same
           health concerns that I had in Maestas. So, I’m featiul that that compromises my ability to
           fairly and properly represent him. I think that’s an adequate record. Doug, is there
           aiiything you feel like I need to say niore beyond that?

 Lovell:   No, I’ve got, ray letter I want to read to you and then I also have a motion here for you
           that I’d like to read it.

 SN:       I’m happy to hear       you.

 Judge:    Why don’t you read the letter.

 Lovell:   Should I give the motion first?

 SN:       Your honor, I know this motion, if 1 could speak for that quickly?

 Judge;    Okay

 SN;       It’s a post A motion, he’s anticipating that the court is going to order me removed so 1
           think procedurally it would be proper to address that if the court removes me.

 Judge:    Okay, so let’s take it a step at a time. I haven’t made the decision yet on allowing
           Mr. Newton to withdraw. If and when I permit him to do that then at that poiiit you will
           he situated as a pro-say litigant and if you want to advance a motion you’re certainly
           entitled to do so.

Lovell:    Okay




                                                                                           Waher County 2209
Case 1:18-cv-00015-HCN-EJF Document 18-30 Filed 06/14/19 Page 6 of 18




   Judge:       So, we'll Jidld off on that. Youisajd you iiad:a ietter you wanted to read, s6--

   Lovell ■     Can I havO a quick driiik of waler? Lhaven’t had any hquid iii me for haiu's here.

  .Tudge;       Js tJiat a prqbJem?

                Don't have any water here.          jearmot hecir this back^mind talking)

  SN           Yoiir Honor, tnay I shave one more thing before he- Spealvs? I Hiould add that I feel
               tremendous loyally to Mr. LovcH. And I feel Ipcc I know his cqss as well as anyone. And
               I think, I have spent tlie time to read 30 year.s of Jitigalion and it’s ah enornious EiJe. And
               I’iii familiar with that entire ..file, Fin familiar with the trial, Fhi femiliar with, I have
               written, largely, I lhink'98!ho of the brief is eontpleted On.appeal. Because the Supreme
               Court ihitialiy denied our request for Rule 23B rertiand, w'C made it early on, so I was
               anlieipaliiig doing all tile briefing. I largely completed it ,And so, I Ibinlc that background
               kind of needs :tb be addrc.ssed before Mr. I,ovell says his concern.

  Judge:       Okay. Please,

  Lovell:       Dear Judge, athiniey. Because of the problems I have had in the past with attorneys fiom
                Weber County, I feel the need to addre.ss Uiis issue at tJiis lime before counsel is again
               appointed to represent me. In 1992 Weber County appointed John Caine and Burney
               Allen to represent me. From May of 1992 to August of 1993 I talked svith Mr. Caine on
               thd phone maybe one or two times and legal visits about the Same. He filed 3 or 4
               motions, two ofwhichw'ere at my request. After I rceeived tlie death penaltyj h€r, Caine
               admitted in a deposiftqn that he represented me for a total amount of $49; He also had
               admitted that had he done my direct appeal he would have, reoeived a .total amount .of
               ,$500. In a 2005 evidentiary heaving, lie amd that he didn’t lure a mitigation Specialist of
               have a mental evaluation done on me beeaiise tilings like that weren’t being done in 1992
               Of 1993. Mr, Caine obviously had no knoviiedge Of the 1989, 88 guidelines. As for
              Mr. Burney Allen, altliough court dockets andrecords show that he was my attorney, I
              have no recollcclion of ever meeting Mr. Allen. I don’t recall him ever being in a
               eoiuiroom with me fi-om May 1992 through August of 1993 including the 1993 penalty
              phase. A fter tlie Utah Supreme Court renatted my case baqk tp the distfiet couft,, Weber
               County appointed Jirn prtalic and Rj^an Bushill to represent me. Although I. liked both
              attomeys, they eventually informed a Utah Supreme Cpurttliat ray case was too complex
              for them and that I needed more qualified reprcseiitation. The eourt again sent my ease
              back to the 'District CofiVt .to be assigned a more q.uafified attoMey by .the name of Dave
              Filliiisou out of Srilt Lake. In 2011 a Utah Supreme Court overturned my conviction mid
              death scnlence. Web&r County tlien appointed Mchael Bouwhuis, Sean Young to
              represent ipe, blow, here we ore again. lyfo Young,failed to contact over a dozen
              M'itness'es for the 2013 penally phase. Once it was learned that Mr. Young failed to
              contact my character witnesses, Weber County terminated his contract solclyhecausepf
              my case. The Utah State Bat* investigated Mf- Young and on March 2,201:7 voted to
              direct the office ofprofessiopal Cdndupt to file a forraaf complaint against Mr, Young in
              District Coiirt. As for hfr. Balles, he was lead counsel in charge of Mf. Ytoung. I believe




                                                                                                Weber County 2210
Case 1:18-cv-00015-HCN-EJF Document 18-30 Filed 06/14/19 Page 7 of 18




              the ujjcoming lieai iiig -wi]! clearly show tliat Mr. Ballis failed wJieii it came lo o^'ersecing
              Mr. Young’s work. The litettritig will also show that there whs a lot of coitflision and a
              cQinplete.laek ofcpininiinication wbeji it catiietp my character witi)esse.s. .As for wjip my
              attorney wll be going fpi-ward, Fra asking this oourl to order Mr. Mervton and the Weber
              County bnance department to work oiit.a new contract. Rcgardle.ss of who counsel is,
              Weber County wall have to pay for lliein. The common-sense arrow clearly points to otie
             person, Sam Newtoft. No other attorney knows me in.the lii.story of this 32-year-QM ease
             better flran Mr^ .Newton. He and I have developed a gopd working and tnisting
             relationship, This court has already r.uleb that Mr, Nevrtoii’s'qualified and competent to
             represent me. He’s qualified at the trial at appellant level. To upjmint new counsel would
             greatly delay the upcoming hearing which i.s set for September 25"'. It would Itil^e new
             counsel many montlis to get familiarized witli this case in preparation for (he upcoming
            hearing; The complexity of this case;is going,to bcmuch more tlian just Gontacting
             witnesses and putting them an the stand and asking some quesl ion.s. If, however,'
            Mr. Newton is not appointed lo represent me under a new contract, 1 ask this coiti l to
            appoint counsel outside of Weber County, someone with trial and appellant experience
            with capital cases. Soiheone who would not have a conflict ofiiitercst with 'Weber
            County or any of the previous attorneys who have represented me in the past. Finally, Fd
            like to thank you Judge JJrayer for allowing me tliis opportunity to address my concerns
            on the record.

  Judge;    You’re Welfcome, thank you. Mr. Field;

  Field:   Youi- Ijonor, first of.nil we contest many of the facts tliat Mr: -Lovell has just stated but we
            won’t go into any of that because tliat’s not tlie purpose of tliis hearing, We do believe
            that Mr. Newdon has a conflict of interest and we don’t thiiilc lhat there’s really any
           ratianalbasis to distinguish between the problems that arc occurring or tire pi’Oblem.s that
           •oGCuited with Mr. Newton’s health problems and Maestas in those tliat he has .admitted
           are als.o occuixing in the Lovell case. We tiiinlc that for those reason.s that -the court should
           grant Mr. Newton’s motion terwilhdraw. We think that rve view iliat if what Mn .Lovell
           haste say about re-appointing Mr. Newton we tliink that that’s could be very, very
           problematic. Mr. Ncwtoii’S representatibri is if he lias a conflict of interest he has a
           eolifliot of interest. And in_______ _____or appointed as, dr if he were doing the
                   _ case he would also raise fli&same sort of Conflict is.sue as .an, argument 'why
           Mr. Lovell would get, slioifid getpost-cpnvietion.relief, We think that allowing
           hSr. Lovell or Mr. Newtoii/tb withdraw allows the: case to go forward wllliout that cloud
           ofConfl ict and Will down die road any further problems itlated to that. Do'es the pourt:
           have any que.stibhsi

 Judge;    No, thank you;

 FieM:     Thank you

 Judge;    Did yotJ want t,o maku a final statement Mr. Newlon,.in as much as this is youi'.motion.
Case 1:18-cv-00015-HCN-EJF Document 18-30 Filed 06/14/19 Page 8 of 18




  JN:       Very, very brief. I didn’t mention one other fact virMch I think clouds my judgement in
             this case. WMch is, the county indicated to me action concerns about my billing. Of note,
             was I was speaking too frequently with Mr. Lovell. They indicated if I did not resolve
             those concerns about my billing that it would jeopardize my ability to contract with them.
             So, the court knows I, and the court is probably aware, I do all the appeals out of Weber
             County and I do feel that zealous advocacy for Mr. Lovell on this case may jeopardize
             my livelihood. And I hadn’t mentioned that before but that is another factor I think that
             clouds my judgement and makes it difficult for me to adequately and zealously represent
            him.-1 will also note, and this is in the motion, that Mr. Lovell does have the right to have
            effective assistance of counsel in the 6* amendment which I think trumps eveiything
            we’re doing here. And he’s entitled to effective counsel and whether if, if it can be me, if
            it is me, it has to be remedied that those conflicts that I have have to be remedied. If not,
            then he needs someone who is appointed who does not have these conflicts.

  Judge:     Thank you. As I indicated at tlie outset this motion is governed in my opinion by Rule
              3 8A of the Utah rules of the appellate procedure. That rule specifically says, it’s
              subparagraph Al withdrawal in crimimsl cases and certain civil cases and it reads as
             follows: An attorney may not withdraw from a criminal case or from a civil case in which
             that attorney’s client has the right to effective assistance of counsel except upon motion
             and order of the court. Absent, good cause shown, leave to withdraw will not be granted
             unless the motion to withdraw is accompanied by an entry of proposed appearance by
             new counsel or a representetion by the wWidrawing attorney, the client is entitled to the
             appointment of new counsel. So, the question in this particular case is whether or not the
             aUegations raised by Mr. Newton and to a degree stipulated and/or agreed upon by the
             state, rise to the level of constituting good cause. Ibere is no question that the Hallmark
             concern of the court in this        is that Mir. Lovell be provided with the effective
             assistance of counsel. He is entitled to it, no one disputes tliat and so then the question
            becomes how do we make sure that the attorney representing Mr. Lovell is effective and
            not saddled with some sort of conflict? The arguments that have been advanced by
            Mr. Newton in his motion and the attached declaration including the letter from his
            physician in this court’s view are 3-foId. The first and biggest issue, of course, is the
            money, the payment, and as Mr. Newton accurately represented On the record, he sought
            this court’s intervention in that fee dispute. And specifically asked the comt to involve
            itself in the contract issues that had arisen between him and Weber County. Hiis court
            was reluctant to do that because fliere is a specific statutory provision that allows for
            Weber County to contract with those that are going to provide appellant counsel. And
           when Weber County does so, it is iqr to Weber County and the attorney whom they’re
            contracting with to enter into an agreement that both sides feel is fair. If in that
           negotiation process a fee is agreed upon that tiuns out later to be inadequate, that’s a
           function of negotiating, a function of entering into a contract and in life sometimes
           people enter into contracts that wind up benefiting them greatly and other times not so
           much. But the court is not in a position to step into a contract between two people. In this
           case Mr. Newton and those representing Weber County and tell them that their contract is
           going to be set aside and the court is going to somehow reframe thtd contract. That’s not
           my prerogative to do that, If Mr. Newton had come in under a different provision where
           the court had appointed him than a court would have more flexibility, of course, in




                                                                                           Weber County 2212
Case 1:18-cv-00015-HCN-EJF Document 18-30 Filed 06/14/19 Page 9 of 18




             deciding what fees were reasonable and what fees were not. But that’s not our situation.
             So, with die money issue kind of out there, how does that relate to the motion to
             withdraw in this case? Well, as the motion clearly outlines, the inadequate, to words that
             Mr. Newton has used, inadequate funding in this particular case has led Mr. Newton to
             experience a tremendous amount of stress. And as his doctor clearly indicates in the letter
            that was attached to the motion to withdraw that stress has resulted in concerns for
            Mr. Newton’s cardiac health. As his doctor indicated a stress-induced heart attack is no
            less deadly than one induced by a blockage. 1 think to use the words that wesre used in the
            letter. And so, then the question becomes, well what do we do with the health concerns
            that exists? They’re clearly identified, they’re clearly serious, the state doesn’t dispute
           them. In fact, the state in response to the letter sent by the doctor wrote its own letter to
           Mr. Newton saying we think there’s a problem here because of what your doctor has said.
           Now where it creates the conflict, a potential conflict for you Mr. Lovell, is that down the
           road it would be reasonable, understandable and easy for you to say “I don’t think
           Mr. Newton represented me properly on my appeal and the reason that I don’t think that
           he did was because he wasn’t being paid adequately and because he wasn’t paid
           adequately he had health issues. And because he had health issues, he in order to manage
           his health didn’t work as vigorously on my case as he should have. He ms trying to look
           after his own health issues, self-preservation, he put his needs above mine, didn’t
           vigorously and zealously represent me the way that he should have because he wasn’t
           getting paid. And so, with those things all sort of being interrelated and linked together,
          Mr. Newton has identified a conflict. How does he continue to work without being paid?
          How does he continue to zedously represent you without being paid when tins payment is
          resulting in him having these hj^ertension, stress related cardiac events that have resulted
          in him seeking medical attention? The court is concerned that the issues raised in his
          declaration and in the motioii are so significant that at this point it would be unwise and a
          mistake to permit him to continue representing Mr. Lovell. I think therejs more than
          good cause in this particular case based on the deckration that’s been submitted, the
          letter that was provided by his physician, the arguments outlined in the motion to
          withdraw and those that are shared by the state in its response to the motion to withdraw.
         And so, for the reasons that I have articulated, I’m going to grant Mr. Newton’s motion to
         withdraw. Now that puts us in a posture at this point where Mr. Lovell at least for the
         present moment that you sit here before the court you are unrepresented. You indicated
         that you had a motion that you wanted me to consider and if you would like to hand that
         to my bailiff, 1 Will look at that motion at this time. You’ll note that under our rules of
         procedure, rule 7 specifically, motions that are filed must be sejcved upon the opposing
         party and there is in the rule a time frame in vhich this state is peimitted to file a
         response to that motion and then you are permitted to file a reply and flren once the
         briefing is completed it’s submitted to me for my decision. I assume, Mr. Field that
         you’ve not seen this motion.

Field:   The state has not seen that motion. Your Honor.

Judge:   Okay.

SN:      And I represent that I have not either.




                                                                                          Weber County 2213
Case 1:18-cv-00015-HCN-EJF Document 18-30 Filed 06/14/19 Page 10 of 18




      Judge:      What do you, what is your position with respect to the court reviewing this motion at this
                  time where you have not yet seen it?

      Field:     Well when you say review, do you mean you’re just going to read it? Or arc you going to
                 make a decision on it?

   Judge:        Well I guess the issue is, should I even be reviewing it imtil it has been properly served
                 upon you, you’ve had a chance to respond and it’s been noticed up for a decision.

   Field:        Well-

  Judge:         Because to review it at this point it’s almost in a way a form of an x-party
                 communication.

  Field:         Right, I think that we’re happy to accept service if the court makes a copy and that would
                 be great. So Mr. Lovell wouldn’t have to put it in the mail.

  Judge:        I’ll have my clerk with the assistance of our standing machine make a copy of that. If
                you’ll make two just so Mr. Newton as a courtesy to him can have it tliere.
  ?             Sure

  Judge:        To look at. We’re making a copy and I’ll have it delivered to you. And then if you want
                to look at it while I’m looking at it than at least we can be on the same page.

 Field:         That would be great

 Judge:         Mr, Field, Mr. Murphy, how would you like to proceed on this motion that Mr, Lovell
                has brought to the court? Would you like to address it now?

 Field:         Yeah, we’re happy to respond right now.

 Judge:        Okay

 Field:                 , we tihink the issues that he raises in here has already been decided by the court.
               There, I know he says that Mr. Newton does not have a conflict, Mr. Newton says he
               does have a conflict. If this court were to reappoint Mr. Newton to represent Mr. Lovell
               with the conflict that he has and bearing in mind that the court has already issued its own
               ruling months ago about the funding issues. There simply no way that this court can re- '
               appoint Mr. Newton and we won’t have exactly the same problems that we’re discussing
               right at the moment And so, it’s the states position that Your Honor should deny the
               motion.

Judge;         'Diank you, Mr. Lovell? Like to say anything to John what you’ve said in your typed
               motion?




                                                                                                Weber County 2214
Case 1:18-cv-00015-HCN-EJF Document 18-30 Filed 06/14/19 Page 11 of 18




    Lovell:     Fd would just like to say that his conflict is only if he’s not getting paid, that’s going to
                 cause Mm problems. Thej have to find new counsel for me and that’s going to cost, to
                me that’s going to cost a lot of money and great delay, going to cost a lot of money for
                them to get caught up to where he is now and to me it’s going to cost a lot of delay; I
                don’t see tMs September hearing happening now. And it’s going to cost even further
                delay, So, if his conflict of interest is because he’s not getting paid, they have to pay new
                counsel an3way. Why not just work up anew contract with a new, tight now, not worried
                about what’s happened in the past. A new contract and appoint him?

   Judge:         Your logic is not flawed. It makes sense to me, but I can’t order Weber County to
                  contract with a particular person at this point in time. I can’t order them to renegotiate
                  with Mr. Newton. That’s their prerogative. They are the contracting entity. They entered
                  into a contract with your attorney. He sat down, and he said Pm willing to do the work
                  for tMs amount of money. Now the problem that tMs situation creates is that even if
                  hypothetically I granted your motion and I directed Weber County to pay Mr. Newton
                 more money. Where does it end? Is the problem. Because then we reach another point in
                 time where Mr. Newton says, okay now I feel like Fve earned what Fve been paid, and I
                 want more. And if you don’t give me more, I have a conflict The conflict being it’s
                 causing me health issues and the health issues are making it so that I can’t adequately
                 represent my client. And so, we just keep going around and we go around and we go
                around. Your position that 1^. Newton has worked more on this case than any other
                lawyer - again, it’s not a flawed argument I respect and appreciate that I also respect
                and appreciate die delays that this will cause. I further appreciate the fact that Weher
                County will have to enter into a contract with new appellant counsel who will then have
                to spend an inordinate amount of time getting up to speed. I respect and appreciate all of
               that. But at the end of the day my primary concern is making sure that you have effective
                assistance of counsel and that that counsel not have a conflict. Not with you but a conflict
               that results in health issues that are generated because of a money dispute, a fee dispute. I
               didn’t create tMs situation but now I have to sit back and say does this compromise
               Mr. Lovell? My view is that it does. Does that mean that Mr. Newton hasn’t done a
               herculean job of representing you? No. Does it mean that Fm somehow saying that I
               don’t tMnk that he’s a good appellant lawyer? No. It just means that the situation has
               evolved to a point where I no longer feel that he can represent you withoM a potential
               conflict because of the problems that he has with Weber County. So, I now have got to
              find an attorney who doesn’t have that kind of conflict who can zealously and ad^uately
              represent you without any sort of reservations without any sort of health issues that are
              related. So that, my focus is on making sure that you have adequate counsel not on
              robbing you of adequate counsel.

 Lovell;      But are you finding me counsel or is it them finding me counsel?

 Judge:       So, here’s the answer to your question. And I should say prior to answering your question
              that because you’re asking me essentially to revisit tMs contract issue and involve myself
              in it, Fm denying your motion. With that said, here’s what I’m going to do. Fm going to
              draft an order that directs Weber County to identify new counsel within 20 days. Now the


                                                       10


                                                                                              Weber CounSy 2215
Case 1:18-cv-00015-HCN-EJF Document 18-30 Filed 06/14/19 Page 12 of 18




               reason for that 20 days is because rule 38A actually contains a 20-day notice to appear or
               appoint provision. It doesn’t directly apply in our fact pattern, it really applies more in the
               civil context It says if an attorney wilhiaws under subdivision B1, dies is suspended
               from the practice of law, is disbarred or is removed from the case by the court Now I
               suppose we could argue that I’m removing Mr. Newton from the case. I’m not sure that’s
              the contemplated scenario but it says the opposing party shall and the court may serve a
              ■notice onfte unrepresented party informing the party of the responsibility to appoint new
              counsel or if the um'epresented party is a natural person the responsibility to appear
              personaUy or appoint new counsel. Copy of the notice served by the opposing party shall
              be filed with the court. No further proceedings shall be held in the case until 20 days after
              such a notice is served. Unless the unrepresented party waives the time requirement or
             unless the court otherwise orders. Now you don’t have the ability as an inchgent
             defendant to go out and find new counsel. This contemplates that the state would than
             submit a notice to you to find new counsel or lepreseait yourself. I’m not directing that to
             occur. What I’m saying is I’m using this rule, this provision in the rule as a guide post
             and I’m saying I’m directing Weber County now because its statutorily obligated to do
             this. To go out and find new appellant counsel for you and enter into a contract with that
             appellant attorney. Now you mentioned a concern about someone outside of Weber
             County. Mr. Newton doesn’t work in Weber County, he has a contract witii Weber
             County but he’s outside of Weber County, The attorneys that are on a list who are Rule 8
             qualified to represent individuals situated like yourself in appeals. ThCTe’s a list of
            attorneys. Many of them reside in Salt Lake County and as that’s been pointed out by the
            state, that would be convenient in terras of appearing before the Supreme Court, visiting
            ■with you down at the prison. Really the only inconvenience would be coming to Ogdrai
            occasionally for a hearing or for our 23B matter. So, there is a list of attorneys and Weber
            County will be given 20 days in which to do that. Now if Weber County is unable to
            contract or to identify the attorney, they intend to contract vrtth in that period of time than
           this court intends to exercise its authority to identify an .attorney and make that
            appointment. Under that scenario the court -would then have the ability to ovarsee the
           payment of funds. It would no longer reside vritli Weber County in terms of a contract, it
           would then fall under the statutory provision of law that allows the conrt to make that
           appointnient and then to oversee &e attorney fees that are being earned and requested.
           That would all fall under my umbrella at that point. But for now. I’m allowing Weber
           County to proceed as it has in the past which is to enter into its own confiact with an
           appellant attorney that is qualified to do this work and to move forward in that direction.
           If and when the time comes but that has not occurred than we’ll proceed under a Siiferent
           pro-vision of law

 Lovell:   So, Your Honor, correct, you don’t have the authority to order these two to come together
           and work out a new confract

 Judge:     Sadly, no. Sadly no. I mean, I don’t know of a scenario that I could suggest to you that
           might exist in the prison that would be more, kind of able to, you would understand it
           better than this scenario but if you had fellow inmates and two of them entered into an
           agreement. One was going to do, clean the other cell in exchange for some extra food at
           the time of going to the me.ss hall or whatever it’s called where you gentlemen eat and the


                                                     n

                                                                                              Weber County 2216
Case 1:18-cv-00015-HCN-EJF Document 18-30 Filed 06/14/19 Page 13 of 18




                first person did the work and the second person didn’t give extra food and they came to
                you and said - Hey, make him do it and you’d say. I’m not in charge of him. You guys
                entered into your own deal, you need to work it out. That’s my point is that I’m not a
               party to this contract. They didn’t come to me, I didn’t sit down with them and discuss
               the fee and the three of us signed this agreement. They did this on their own and so the
               dispute is between them. And if Mr. Newton feels that they haven’t honored the contract,
               then he certainly has the ability to file a lawsuit, claiming that they breached their
               contract, If he wants to go and sit down with them and renegotiate, he’s free to do that.
               But if Weber County says we paid you what we’re going to pay you and we’re not paying
               you anymore, there’s nothing I can do at that point.

   Lovell:     _____ for a new contract going forward.

   Judge;    Sure

  Lovell;     Nothing to do with what’s happened over here.

  Judge;      Right You mean ifthey were to find another attorney?

  Lovell:     No, I’m talking about, you know, Weber Cmurty or you, a new contract to handle this
              23B procedure-

  judge;     Sure

  Lovell:     and the rest of the--

  Judge:     But they’re the two that have to enter into it I can’t create the contract for tliem.

  Lovell;    But you see the problem, surely, to me it seems like you could be able to step in and say
             wait a minute there’s a problem here and I’m going to deal with it

 Judge;      It’s a fair point. The problem is is that my authority is limited. I don’t have just unlimited
             authority to do whatever I want That doesn’t even occur in my own home. So, I say that
             obviously humorously but what I’m hying to say very seriously is that the court has
             limited authority and I don’t have the authori^ to compel Weber County and Mr. Newton,
             to sit down and enter into a new contract I mean if Mr. Nevrton said Judge I can’t do this
             anymore, is it my prerogative to tell him you’re going to enter into a new contract He’s
             identified very read and serious health concerns and I’m inclined to take him at his word
             and his doctor’s word and not second guess those concerns. Someone like you might say
             well Judge can’t you just ignore what the doctor said and tell him he has to stay oh my
             case?

 Lovell:     I mean I wouldn’t even be fighting this hard for Sam if he were to say hey Doug I just
             can’t do this for health reason going forward. I mean he’s made it very clear, I want to
             stay on your case. My conflict isn’t with you it has to do with the fimding. As long as
             they’re willing to fund me for. I’d like to stay on your case.


                                                       12


                                                                                                Weber County 2217
Case 1:18-cv-00015-HCN-EJF Document 18-30 Filed 06/14/19 Page 14 of 18




    Judge:      Sure, and I know but the funding has led to a health problem.

   Lovell:     Because of the problems I’ve had with Weber County attorneys in the past, F ve never
               complained or tried to fire an attorney outside of Weber County, I want to make that very
               clear. I’ve had issues with John and you know all of the other Weber County attorneys.
               I’ve never complained or tried to fire an attorney outside of Weber County. And I think a
               lot of that has to do with the people that they get. I think they just do. Just the bare
               minimum and it causes problems with me. Say listen, I mean Fm not an attorney, but I do
               know that this, this and this needs to be done and when I don’t see that being done, I raise
               problems. I’ve never had to do that with an attorney outside of Weber Coimty, but I have
               with the thioe sets of attorneys that they have appointed to me in the past. Ihat’s why I
               was hoping that you would get involved so you know what? Enou^ is enough.

   Judge:      Well, I again can’t say enough that I respect the position you’re in and how frustrating it
               is for you. My primary concern has and will coutimie to be making sure that you are
               adequately represented by an attorney who doesn’t have a conflict of any kind. And the
               concern, of course, that was raised, and Mr, Newton supplemented the record and made
               an additional point that I had not included but 1 think it’s worth mentioning. He addresses
               this in his declaration when he says that the county commission and the county attorney’s
               office, I could be wrong in identifying both but one of the connfy entities had expressed
              concern about the frequency of contact that he was having with you. That’s a problem. I
              mean when the funding entity is telling the appellant attorney we think you’re calling him
              too much, we think you’re visiting him too much, we’re not going to pay you to do that
              Right away, that creates a conflict for Mr. Newton because he’s saying well if Fm not
              going to get paid to do this stuff then Fm not going to call him as mimh. Fm not going to
              go see him as much. And if that occurs he’s not adequately representing you. You see the
              problem. So, I want an attorney that is not in that position. That can sit down with Weber
              County and say 1 can d6 this for this amount of money and Fm confident I can get it done
              and Fm going to go see Mm as much as I want to go see him and Fm not going to be
              constrained by my contract. You follow me?

 Lovell:      Right, but I also see a scenario where they get paid a certain amount of money and he
              says okay if I’m talking to you this amqunt of time on the phone, it makes'it to where I
              don’t get as much money, do you know what I mean?

 Judge:      I think I know what you mean. Fm not entirely sure. When you say it ihakes it so that he
             doesn’t get as much money, I don’t know—

 Lovell:     Well, yeah, let’s say he contracts for say a, let’s just say $75,000-

 Judge:      Okay-

 Loveli:     to represent me on this and he’s talking with me on a regular basis which we don’t talk as
              near as often as people think that we do. But, well I can’t spend as much time with you




                                                      13


                                                                                             Weber County 2218
Case 1:18-cv-00015-HCN-EJF Document 18-30 Filed 06/14/19 Page 15 of 18




               on the phone, Mr. Lovell, come out and visit you because that’s going to take from the
               $75,000—

   Judge:      Cut into the money Fm gelting-

   Lovell:    Yeah, cut into the money-

   judge:      I get it. I completely get it. But I didn’t create that contract, right? I mean-

   Lovell:    And I guess that’s one of the things I’m worried about is the contract.

   Judge:     Yeah. Well I share yotir concerns. But Fm in the same, not in the same position but in
              somewhat the same position you’re in and that is they’re not going to negotiate with me
              or with you. That attorney is going to negotiate with the county—

  Lovell:     That’s why it woidd be nice to have you oversee it.

  Judge:      Well, Fm giving ihean an opportunity, a very narrow and brief opportunity to find an
              attorney that will enter into a contract with them to provide the services that you are in
              need of. If that can’t happen, then at that point I think I have the authority under that
              statute to step in and make ftat appointment on my own and then be overseer, if you will,
             of the fimding. But before 1 step in in that \yay, Fm still permitting Weber County to
             jMTOceed under the statutory authority that it has to enter into the contract. Once I’ve given
             them the opportunity to do that, if they’re unable to because I’m going to move your case
             along because you have the right to have this case resolved. I think at that point I would
             be shaved to step in and say I'm going to make flie appointment, Fm going to decide how
             much money is going to be paid along the way. It isn’t that I create a contract, it’s that the
             attorney comes in, does the work and tiien submits-fee requests for reimbursement for the
             hours being worked and I have to look at them and determine ifthey’re reasonable.

 Ih)vell:    Right. The othCT thing that I strongly object to. Your Honor, and this is even the ABA
             guidelines is a cap. Say you’re going to do this for say $50,000 and you don’t get any
             more after that and foen all of a sudden they’re getting into this case and they’re going-
             WOW, this case is huge so Fm going to start cutting, Fm going to start cutting back over
             hwe and we’ie not going to put these witnesses on because you know, we’iu not going to
             make any money if there’s a cap here.

 Judge:      And so, my response to that statement is tliat if there’s a concern that caps arc somehow
             violative of an individual’s constitutional right to the effectiveness of counsel, effective
             assistance of counsel, than the remedy is for an attorney who feels that a cap is somehow
             unconstitutional or it violates public policy in some way, shouldn’t be included in the
             contract. It’s for that lawyer to challenge &at contract. To file a separate action saying I
             don’t think this cap is constitutional or I don’t think this contract is legal.

 Lovell:     But that’s what I worry about. Like $75,000 is dangled out in front of that attorney or
             attorneys and they say yeah I want that money and then all of a sudden they get involved


                                                       14


                                                                                                  Weber Couniy2219
Case 1:18-cv-00015-HCN-EJF Document 18-30 Filed 06/14/19 Page 16 of 18




                in it and they iind out the complexity of this case and then they can’t go back to Weber
                County and ask fer more money because Weber County will say you agreed to $75,000.
               Well the out for the attorney is to do as little as possible because and I’m the one that
               ends up paying for that and Weber County tax payers end up paying for that because we
               come back to this time after time after time. And Weber County, they say hey, you know,
               you agreed to this contract, therefore, we’re not paying you a dime more. And so,
               honestly. It’s to Ms advantage to do as little work as possible to talk to me as little as
               possible because it’s getting into that money tMng.

   Judge:     I understand

   Lovell:     And that’s happened time after time after time on this case. That’s vdiy I was hoping that
               the court would—

   Judge:     Step in and—

   Lovell:    Say enough is enough

  Judge;      Yeah. Well it’s not that I don’t fee] enough is enough, it’s that there’s a difference
              between feeling it and being able to articTdate it in tenns of an order. I mean I don’t think
              this scenario is a good scenario. But it is the statutory scenario that our legislature has
              created.

  Lovell:     But you see they’re wrong as being done.

  Judge:     Well, and that’s where I think that maybe you and I depart a hit is vdien you think that
             I’m making decisions that ate not in your test interest. My goal is to make decisions that
             are in your best interest in the sense that I want to find an attorney for you that isn’t going
             to be in this conflict situation that h*. Newton finds himself in.

  Lovell:    But he doesn’t have a conflict as long as they’re funding Mm. They will have to fund an
             attorney anjnvay and to get an attorney or attorneys up to speed to where he’s, you know
             I am absolutely, positively convinced Mat he has read my file.

 Judge:       Yeah. Okay. Well, I’ve made the best decision that I can under the challenging
              circumstances that the court has teen presented with. I’m not going to take any action at
              all on tMs case although I think, let me just look here. T d like to schedule lis to come
             hack together for a status conference. I think that we need, to because we presently have
             evidentiary heating scheduled. I’m not moving it at this point, but I think I anticipate that
             it’s going to need to be moved but I don’t want to make adjustments to that hearing until I
             see where we are with the new counsel. So, wfiat I’d like to do is. I’d like to piit tMs on
             21 days from today is the 19'*’of September. And, letmejustsee, Iwould like to put this
             on the next day wMch is the 20**’ of September, Wednesday morning. I’d like to schedule
             this at 9:00. We can do that by way of telephone conference. I’ll send notice, of course,
             out to Mr. Muiphy and Mr. Field. And then we’ll send notice to the county attorney’s
             office so that they can be present and update the cotirt on the status of the identification


                                                      15


                                                                                              Weher County 2220
Case 1:18-cv-00015-HCN-EJF Document 18-30 Filed 06/14/19 Page 17 of 18




                  of new appellant counsel. I will make sure to include you in that telephone conference,
                  Mr. Lovell because I think it’s important for you to kind of know where thin^ are even
                  though I’m not going to be making substantive decisions. I think the plan would be to at
                  least have you on the line so that you know what’s being done and can have a betto" sense
                  for the time.

      Lovell:     The 20* at 9:00 am?

      Judge:      The 20* at 9:00 am. We’ll make arrangements with the prison to have you available
                  telephonically.

   Lovell:        And Your Honor would you like this, those, the letter I read to the court?

  Judge;          Hum, I’m h^py to receive it an'd have it made a part of the file.

  ?              I would do that.

  Judge:         I don’t have a problem with that, so we’ll go ahead and do that

  Lovell:        Thank you

  Judge:         And then, let’s see, did I give you____

  ?

 Judge:          I gave it back to you? Okay, excellent. Okay, anything else?

 SN:            Can I just ask one question about the order to withdraw? Is there a, I don’t knowhow to
                phrase this, but “alt” provision oi a no-feull provision? Meaning, and maybe I should
                express my concern which is I don’t, I’m worried this has happened in other capital cases
                where the funding authority comes back at the attorney and says tliat I’ve created this
                conflict. And that I need to reimburse them all of the money I’ve paid or have been paid.

 Judge:         Well, I don’t think that’s a question I can address today.

 SN:            I don’t know either, but the court is making fining us as to the reason for withdrawal and
                there’s good cause—

 Judge:         That’s all I’m finding.

 SN:            Therc’s this good cause given the health concerns or is it—

 Judge:         Well, I think I found it, it’s ta'nd of interrelated. It started with the money issue which led
                tp health concern which then led to how that effects your ability to represent If you’re
                scaling back in your representation because you’re concerned about your health because
                you’re concerned about not getting paid. I mean they all sort of interrelates.


                                                          16


                                                                                                   Waber County 2221
Case 1:18-cv-00015-HCN-EJF Document 18-30 Filed 06/14/19 Page 18 of 18




   SN;       Yeah

   Judge;   But ultimately, I found that there was good cause to wilhdmw^
   SN;      Will be sufficimt.

   Judge;   Mr. Field, Mr. Mmphy anything to put on the record before I take us into tesoess?

   Field:   We have noOiing more your horror.

  Judge:    Okay, thank you gentlemen.




                                                 17


                                                                                       Weber County 2222
